
	

113 HR 350 IH: To repeal the Legal Services Corporation Act.
U.S. House of Representatives
2013-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 350
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2013
			Mr. Austin Scott of
			 Georgia (for himself, Mr.
			 Westmoreland, Mr. Duncan of South
			 Carolina, and Mr.
			 Mulvaney) introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To repeal the Legal Services Corporation
		  Act.
	
	
		That the Legal Services Corporation Act is repealed.
		
